Citation Nr: 1339996	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for fungal infection of the back.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to service connection for a disability manifested by breathing problems.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for soft tissue sarcoma.

9.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The issues of entitlement to service connection for hypertension, fungal infection of the back, PTSD, an acquired psychiatric disorder other than PTSD, a disability manifested by breathing problems, erectile dysfunction, soft tissue sarcoma, and type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

High cholesterol is not a disability for VA compensation purposes.


CONCLUSION OF LAW

A high cholesterol disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The Board finds that further attempts to obtain additional evidence would be futile.  

Although a medical opinion addressing the appellant's high cholesterol claim has not been obtained, the Board finds there is no credible evidence a specific event, disease, or injury occurred during service as to this matter and an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required when there is no credible evidence establishing an event, injury, or disease in service).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate this claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  VA has found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

In this case, the appellant has asserted that he has high cholesterol as a result of active service.  He reported he was exposed to Agent Orange in his duties as an aviation electronics technician and asserted that he had present disabilities as a result of that exposure.  VA and private medical records include diagnoses of hypercholesterolemia without opinions as to etiology.

Based upon the evidence of record, the Board finds that high cholesterol is not a disability for VA compensation purposes.  Therefore, the appellant's claim for entitlement to service connection for high cholesterol must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the appellant's claim.


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in October 2008, May 2009, August 2009, October 2009, and January 2010.  VA's duty to assist, however, requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

VA regulations provide that certain diseases associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313(a) (2012).  For a disease not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the Veteran contends that he has present disabilities as a result of active service.  He asserted he was exposed to Agent Orange and chemicals including methyl ethyl ketone (MEK) in his duties working on aircraft that had flown in the Republic of Vietnam.  He reported he had served in the waters off Vietnam, but that he did not believe his ship had been within ten miles of land.  He also stated that he had worked on aircraft aboard ship and during a period of shore duty in the Philippines.  

The Board notes that a review of the available records shows the Veteran's duties in service likely included exposure, to some extent, to chemicals including MEK, but that in a May 2009 report the service department found shipboard exposure to tactical herbicides based upon contact with aircraft that flew over Vietnam could not be verified.  Although the Veteran's report of having been exposed to chemicals to some limited extent during service is credible, VA records dated in March 2011 also show he had post-service exposure to chlorine gas.  

The Veteran has reported psychiatric disorder stressors including having been aboard the USS TICONDEROGA in March 1967 when a fellow sailor was killed in an aircraft-related accident and in January 1968 when he helped suppress a fire during a hurricane.  The Board finds sufficient information has been provided for a request to have the service department attempt to verify these events.

The Board also notes that VA treatment records include diagnoses of essential hypertension and that the Veteran's August 1969 retirement examination revealed blood pressure findings of 148/92.  Records include diagnoses of chronic obstructive pulmonary disease, diabetes, stasis dermatitis, and a history of depressive symptoms and cysts to the wrist and back without opinions as to etiology.  As the issues remaining on appeal have not been addressed by VA examination, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate action must be taken to verify the Veteran's claimed stressors of having been aboard the USS TICONDEROGA in March 1967 when a fellow sailor was killed in an aircraft-related accident and in January 1968 when he helped suppress a fire during a hurricane.  As many requests as necessary must be made to obtain records associated with these events, unless further efforts would be futile

3.  If and only if a stressor is verified, schedule the Veteran for a VA mental disorders examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD and/or an acquired psychiatric disorder other than PTSD as a result of service.  Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of directive #1, schedule the Veteran for appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension, fungal infection of the back, a disability manifested by breathing problems, erectile dysfunction, soft tissue sarcoma, and type II diabetes mellitus as a result of service, to include as a result of herbicide or chemical exposure.  The examiner should note that the Veteran's August 1969 retirement examination revealed blood pressure findings of 148/92 and that the Veteran's report of having been exposed to some chemicals during service is credible, but that VA records dated in March 2011 also show he had post-service exposure to chlorine gas.

Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


